Title: To James Madison from Nicholas Ridgely, 22 March 1813
From: Ridgely, Nicholas
To: Madison, James


Sir,Dover, 22d. March 1813.
I do myself the Honour to enclose to your Excellency, a Copy of a Letter written by the commanding Officer of the British Squadron in the Delaware, and sent to the Chief Magistrate of Lewes. The Paper from whence I made this Copy, was furnished to Me by John Fisher Esqr. the District Judge: He made a Copy from a Dispatch sent by the Governour to the Brigadier General of Militia in this County. There can be no Doubt of its Authenticity. On Friday, the 18th. Inst. a Lieutenant came on Shore, with a Flag, to know the Determination of the Place. He was answered that, they neither could, or would, comply with the Requisition. The Women and Children have all left the Town. There are assembled at Lewes, about a thousand Militia, under the Command of Brigadier General Fisher; but unfortunately there are only six hundred and fifty Muskets, and about thirty Rounds of Cartridges to each Musket. They have no more Powder or Lead; and Kent and S⟨usse⟩x Counties cannot furnish Amunition for a third of the Men there, ⟨at⟩ this Time. Some old Cannon, which have been laying at Lewes, ⟨e⟩xposed to the Weather, since 1756, will be fitted up, if they can be made serviceable. A Troop of Horse commanded by Capt. Warner, passed through Dover to-day for Lewes; and a Company of Infantry commanded by Capt. Dill, marched from hence, this Afternoon. Unhappily tho’ Sir, the Men already there, under the Command of General Fisher, have neither Powder, Lead, Blankets or Provisions; and it is greatly feared that their unprovided Condition will compel their Dispersion.
Serious Apprehensions are entertained that an Attack will be made on New Castle. The defenceless Situation of New Castle, Lewes, and every Point on our Coast, almost invite the Invasion of the Enemy: And altho’ the People, one and all, are perfectly disposed to defend themselves, yet their good Dispositions will avail little unless the United States furnish the Munitions of War.

There are now in the Delaware, one 74 Gun Ship, four Frigates, two Sloops of War, and several Tenders.
It is probable Lewes was not attacked so late as last Night. The Alertness of General Fisher and his Men will prevent any Surprize; and there is great Confidence that the Enemy will make no Impression on them, as long as their Amunition and Provision will allow them to defend the Town. But how, Sir, can naked Men resist an Enemy provided at all Points? I have the Honour to be Sir, Your most obdt. hble Servt.
Nicholas Ridgely.
P.S. It is reported there are two 74s in the Bay.
